* Writ of error denied March 26, 1919.
Appellant insists that the testimony did not warrant a finding that one of its employés was guilty of negligence in letting down the car as charged by appellee; or, if it did, did not warrant a finding that such negligence was the proximate cause of injury to appellee. The car, it seems, weighed 800 or 900 pounds. The motor with which it was equipped alone weighed about 400 pounds. The motor was placed at one end *Page 183 
of the car, causing that end to be much heavier than the other. Appellee and two other men were lifting the heavy end. It was usual, he testified, when the car was to be lifted from the track, for the foreman to direct about the work. At proper times he would say, "pick up, boys," "walk off," "put down." On the occasion in question the men had picked up the car in obedience to the foreman's command, had carried it to the place where it was to be set down, and appellee was waiting, he said, for the usual order from the foreman to "put down," when one of the two men lifting with him at the heavy end of the car, without giving any warning of his intent to do so, suddenly turned loose his hold on the car, thereby throwing a greatly increased part of the weight thereof on appellee, whereby, he said, he suffered a rupture as charged in his petition. We think the jury had a right to say that a reasonably prudent person engaged in assisting others in moving the car, under the circumstances stated, would have anticipated injury might result to those assisting him if he suddenly and without warning them let down the car, and would not have let it down as it appeared one of appellant's employés assisting appellee did. Therefore we overrule the contentions specified. Ry. Co. v. Bigham, 90 Tex. 223, 38 S.W. 162.
Other contentions made in appellant's brief also are overruled, because we think none of them presents a reason why the Judgment should be reversed.
The judgment is affirmed.